Berry Only Inc. 722B Kingston Road Toronto, Ontario M4E 1R7 September 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Jessica Kane Re:Berry Only Inc. Registration Statement on Form S-1 File No. 333-168897 Dear Ms. Kane In response to your comment letter dated September 10, 2010 we have filed an amendment to the S-1 which was originally filed on August 17, 2010. General 1. Revised 2. This does not come under the definition of an "at market offering" since there is no existing trading market for the securities. Therefore, the limitation on the amount of shares offered by non-affiliates is not applicable. Prospectus Cover Page, page 1 3. Revised Summary, page 3 4. Revised Risk Factors, page 5 Because we have obligations under the Exclusive Distribution Agreement …, page 5 5. Revised 6. Revised, EDGAR filed Distribution Agreement corrected to reflect the June 30, 2010 deadline. Because our president owns approximately 50.42% …, page 6 7. Revised Evolving regulation of the Internet …, page 7 8. Revised Selling Shareholders, page 9 9. Revised, Prior to each sale of shares to the Selling Shareholders, each Selling Shareholder represented in writing to the Company that the Shares would be purchased solely for the account of the shareholder and not with a view to, or for resale in connection with, any distribution in any jurisdiction where such sale or distribution would be precluded. Accordingly, the Company believes that each Selling Shareholder purchased the Shares to be resold in the ordinary course of business, and did not have any agreements or understandings, directly nor indirectly, with any person to distribute the securities after purchase. Interests of Named Experts and Counsel, page 13 10. Revised Description of Business, page 14 11. Revised 12. Revised 13. Revised Need for the Product, page 15 14. Revised Manufacturing and Product Fulfillment, page 16 15. Revised 2 Customers, page 18 16. Revised 17. Revised Distribution Agreement with Wireless Wipes, page 17 18. Revised Direct Sales Strategy, page 19 19. Removed Advertising, page 20 20. Revised Website, page 21 Revised, We do not intend to use the website in connection with this or any other offering. Competition, page 21 22. Revised U.S. Experience, page 23 23. Revised Employees, page 24 24. Revised Registration Rights, page 26 25. Revised Financial Statements, page 27 General 26. Revised Statement of Operations and Consolidated Loss, page 30 27. Revised 3 Note 2 –Summary of Significant Accounting Policies, page 33 Basic and Diluted Earnings Per Share, page 35 28. Revised Recent Accounting Pronouncements, page 35 29. Revised Note 3 – Uncertainty of Ability to Continue as a Going Concern, page 36 30. Revised Plan of Operations, page 38 31. Revised Revised, We referred to the product rather than the company, this has been corrected. The only relationship between Berry Only Inc. and Wireless Wipes is the Exclusive Distribution Agreement. 33. Revised Liquidity and Capital Resources, page 39 34. Revised 35. Revised 36. Revised Directors, Executive Officers, Promoters and Control Persons, page 40 37. Revised Available Information, page 44 38. Revised Recent Sales of Unregistered Securities, page 46 39. Revised 4 Undertakings, page 47 40. Revised Exhibit 5.1 – Legal Opinion of Synergen Law Group 41. Included Thank you for your comments, we await your response. Yours truly, /s/ David Guest David Guest President 5
